       Case 3:19-cv-06189-WHO Document 35 Filed 01/31/20 Page 1 of 5



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   KRISTI GUDOSKI COOK
     LISA C. EHRLICH
 5   XIYUN YANG
     LEE SHERMAN (SBN 272271)
 6   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 7    Los Angeles, CA 90013
      Telephone: (213) 269-6404
 8    Fax: (213) 879-7605
      E-mail: Lee.Sherman@doj.ca.gov
 9   Attorneys for Plaintiff State of California
10                               IN THE UNITED STATES DISTRICT COURT

11                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

12                                         SAN FRANCISCO DIVISION

13

14
     STATE OF CALIFORNIA,                                     Case No. 19-cv-6189-WHO
15
                                                 Plaintiff, STIPULATION RE: DISMISSAL
16                                                          WITHOUT PREJUDICE OF CLAIMS
                     v.                                     FOR RELIEF 6-11 OF CALIFORNIA’S
17                                                          COMPLAINT
18   WILLIAM P. BARR, in his official capacity
     as Attorney General of the United States, et        Dept:                 2
19   al.,                                                Judge:                Honorable William H. Orrick
20                                           Defendants. Trial Date:           None Set
                                                         Action Filed:         September 30, 2019
21

22

23

24

25

26

27

28

     Stipulation re: Dismissal Without Prejudice of Claims for Relief 6-11 of California’s Complaint (19-cv-6189-WHO)
       Case 3:19-cv-06189-WHO Document 35 Filed 01/31/20 Page 2 of 5



 1         WHEREAS, Plaintiff State of California (Plaintiff or California) filed a complaint in this
 2   action on September 30, 2019;
 3         WHEREAS, Claims for Relief 6-10 of the complaint challenge Defendants’ imposition of a
 4   requirement on various U.S. Department of Justice (U.S. DOJ) grants related to “[e]mployment
 5   eligibility verification for hiring under the award” providing “[t]he recipient must ensure that, as
 6   part of the hiring process for any position within the United States that is or will be funded (in
 7   whole or in part) with award funds, the recipient (or any subrecipient) properly verifies the
 8   employment eligibility of the individual who is being hired, consistent with the provisions of 8
 9   U.S.C. 1324a(a)(1) and (2),” and comply with certain monitoring and training requirements to the
10   extent necessary related to the condition (The 1324a Requirement);
11         WHEREAS, Claim 11 of the complaint seeks a declaration that California Labor Code
12   section 1019.2, which limits employers from reverifying an individual’s employment eligibility,
13   complies with 8 U.S.C. § 1324a for purposes of the 1324a Requirement that U.S. DOJ imposed
14   on grants to California and its political subdivisions;
15         WHEREAS, on January 21, 2020, Defendants filed a Notice of Motion and Motion to
16   Dismiss, or in the Alternative, Motion for Summary Judgment; Memorandum of Points and
17   Authorities, ECF No. 34, in which Defendants made certain representations about the scope of the
18   1324a Requirement, including that the 1324a Requirement “is concerned with the initial
19   verification of an employee’s status, the condition does not require further reverification.
20   Because of this, Cal. Labor Code § 1019.2 is not affected by the Employment Verification
21   Condition.” Id. at 10 (emphasis in original);
22         WHEREAS, in entering into this stipulation, Plaintiff relies on the representations made by
23   Defendants regarding the scope of the 1324a Requirement;
24         WHEREAS, Plaintiff and Defendants have met and conferred in order to resolve the issues
25   in dispute in this case, and in entering into this stipulation, Plaintiff does not make any concession
26   regarding the lawfulness of the 1324a Requirement, and Defendants do not make any concession
27   regarding the lawfulness of California Labor Code section 1019.2;
28         THEREFORE, the Parties do HEREBY STIPULATE
                                             1
                                                      AND AGREE as follows:


     Stipulation re: Dismissal Without Prejudice of Claims for Relief 6-11 of California’s Complaint (19-cv-6189-WHO)
       Case 3:19-cv-06189-WHO Document 35 Filed 01/31/20 Page 3 of 5



 1                  1. This stipulation shall remain in effect, except in the case that Defendants give 60
 2                      days advance written notice to Plaintiff that Defendants no longer agree to the
 3                      terms of the stipulation;
 4                  2. This stipulation applies only to FY 2019 U.S. DOJ grants issued to the State of
 5                      California and California political subdivisions;
 6                  3. Plaintiff agrees to be subject to the 1324a Requirement imposed on U.S. DOJ
 7                      grants to the extent it requires that grant recipients conduct an initial verification
 8                      of the individual who is being hired, as part of the hiring process for any
 9                      position within the United States that is or will be funded (in whole or in part)
10                      with award funds, consistent with the provision of 8 U.S.C. § 1324a(a)(1);
11                  4. The Parties agree that the 1324a Requirement does not require further
12                      reverification of an employee’s employment eligibility after the initial
13                      verification at the time of hiring;
14                  5. Plaintiff’s acceptance of the U.S. DOJ grant awards does not constitute
15                      acceptance of the language in the 1324a Requirement surrounding §
16                      1324a(a)(2);
17                  6. Defendants agree to not withhold funding, terminate, or claw back U.S. DOJ
18                      grant dollars from, or disbar or make ineligible for U.S. DOJ grant funding, any
19                      California state entity or any California political subdivision on account of
20                      California Labor Code section 1019.2, and after a California jurisdiction or
21                      entity accepts its grant award, Defendants agree to process and approve the
22                      jurisdiction’s requests for grant drawdowns as it would in the ordinary course,
23                      and without regard to California Labor Code section 1019.2;
24                  7. On the basis of Defendants’ representations in this stipulation, the parties agree
25                      that the remaining claims for relief in Plaintiff’s Complaint, Claims for Relief 6-
26                      11, shall be dismissed without prejudice, and Plaintiff reserves its right to
27                      challenge the legality of the 1324a Requirement, and its related training and
28                                                          2


     Stipulation re: Dismissal Without Prejudice of Claims for Relief 6-11 of California’s Complaint (19-cv-6189-WHO)
        Case 3:19-cv-06189-WHO Document 35 Filed 01/31/20 Page 4 of 5



 1                       monitoring requirements, if Defendants seek to terminate any term of this
 2                       stipulation;
 3                   8. In agreeing to this stipulation, Plaintiff reserves the right to challenge any
 4                       attempt by Defendants or any other federal agency to impose a condition that is
 5                       based upon 8 U.S.C. § 1324a, that expands the 1324a Requirement beyond the
 6                       scope reflected in this stipulation, or that purports to require reverification as a
 7                       condition of federal grants;
 8                   9. All parties will bear their own fees and costs; and
 9                   10. This stipulation is contingent upon this Court retaining jurisdiction to enforce
10                       the terms of the stipulation.
11          A proposed order is attached.
12   Dated: January 31, 2020                                     Respectfully submitted,
13   XAVIER BECERRA                                              JOSEPH H. HUNT
     Attorney General of California                              ASSISTANT ATTORNEY GENERAL
14   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
15   SARAH E. BELTON                                             BRIGHAM J. BOWEN
     Supervising Deputy Attorney General                         ASSISTANT BRANCH DIRECTOR
16   KRISTI GUDOSKI COOK
     LISA C. EHRLICH                                             /s/ Daniel D. Mauler
17   XIYUN YANG
     Deputy Attorneys General                                    DANIEL D. MAULER
18
                                                                 VIRGINIA STATE BAR NO. 73190
      /s/ Lee I. Sherman
19                                                               TRIAL ATTORNEY
      LEE I. SHERMAN                                             UNITED STATES DEPARTMENT OF JUSTICE
20    Deputy Attorney General                                    CIVIL DIVISION, FEDERAL PROGRAMS BRANCH
      Attorneys for Plaintiff                                    1100 L STREET, NW
21    State of California                                        WASHINGTON, DC 20001
22                                                               TEL: (202) 616-0773
                                                                 FAX: (202) 616-8470
23                                                               E-MAIL: DAN.MAULER@USDOJ.GOV
                                                                 Attorneys for Defendants
24

25

26

27

28                                                           3


      Stipulation re: Dismissal Without Prejudice of Claims for Relief 6-11 of California’s Complaint (19-cv-6189-WHO)
       Case 3:19-cv-06189-WHO Document 35 Filed 01/31/20 Page 5 of 5



 1
                                      ATTESTATION OF SIGNATURES
 2
             I, Lee I. Sherman, hereby attest, pursuant to Local Civil Rule 5-1(i)(3) of the Northern
 3
     District of California that concurrence in the filing of this document has been obtained from each
 4

 5   signatory hereto.

 6                                                               /s/ Lee I. Sherman

 7                                                               LEE I. SHERMAN
                                                                 Deputy Attorney General
 8                                                               Attorney for Plaintiff
                                                                 State of California
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                          4


     Stipulation re: Dismissal Without Prejudice of Claims for Relief 6-11 of California’s Complaint (19-cv-6189-WHO)
